of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Initial Note
In the Office Action mailed 01/27/2021, the examiner rejected claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending application No. 16/470,714. The rejection was later withdrawn due to the amendment on claim 1 of the instant application. However, the application number mentioned in the Office Action is incorrect. The correct application No. should be 16/740,714. The double patenting rejection was withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Rodgers on 10/26/2021.

The application has been amended as follows: 
Claim 1, line 16, insert the word, – first –, between the words “the” and “supply”.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The considered closest prior art of records are Kammermeier et al. (US 6,210,083, hereinafter K-083) in view of Kammermeier et al. (US 6,045,301, hereinafter K-301), JP 2009-184056 (hereinafter JP ‘056), and further in view of Saito et al. (US 8,876,442), as described in the Office Action mailed 07/28/2021. However, K-083 in view of K-301, JP’056, and further in view of Saito et al., does not teach every limitation of independent claims and it would not have been obvious to modify them to have the missing features.
Regarding claim 1, K-083 in view of K-301, JP’056, and further in view of Saito et al., does not teach ““the first supply port that supplies the cutting oil toward a workpiece has a central vertical axis that extends through the surface of the workpiece, and the first supply port remains open during rotation of the drill.”
Regarding claim 4, examiner agrees with applicant’s argument filed 04/22/2021 (p. 11-13) that another closest prior art of record, Mair et al. (US 4,693,642) (see Office Action mailed 01/27/2021), does not teach the first flow path supplies cutting oil to be not less than twice the quantity supplied to the second port of the second flow path. It would not have been obvious to modify the drill of Mair et al. to have the missing features.
Regarding claim 12, K-083 in view of K-301, JP’056, Saito et al., and further in view of Giessler (US 5,9931,20) (see Office Action mailed 07/28/2021), does not disclose “at least a part of the second flow path has been formed by a porous material 
Regarding claim 15, K-083 in view of K-301, JP’056, Saito et al., and further in view of Giessler, does not teach “the body and the cutting edge part form a holder that holds at least one cutting edge interchangeably.” It would have not been obvious to modify the K-083 as modified to have the missing features.
Regarding claim 20, none of prior art of record teaches “at least a part of the second flow path has been formed by a porous material or a clearance between a male screw and a female screw, the porous material or the clearance between the male screw and the female screw causing the pressure loss, and wherein members forming second supply ports having different pressure losses respectively have been interchangeably attached to the body.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722